20-70100-tmd Doc#3 Filed 08/21/20 Entered 08/21/20 12:16:04 Main Document Pg 1 of 1




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 21, 2020.

                                                                __________________________________
                                                                          TONY M. DAVIS
                                                                UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

  IN RE:                                            §
  JW TRUCKING, LLC                                  §       CASE NO. 20-70100-TMD
         Debtor.                                    §          (Chapter 11, Sub V)

                           ORDER SETTING STATUS CONFERENCE

         On August 20, 2020, the above referenced Debtor filed a petition for relief under Chapter
  11 and elected to be treated under Subchapter V as a small business debtor. The Court finds that,
  pursuant to 11 U.S.C. § 1188, the following Order should be entered.

         IT IS HEREBY ORDERED, AND NOTICE IS HEREBY GIVEN THAT:

          1.       A virtual status conference will be held in this case on October 14, 2020, at 2:45
  p.m. (CT) through the Webex virtual courtroom. To access the virtual courtroom, click on this
  link: https://ao-courts.webex.com/meet/davis. Prior to the hearing, review the Webex instructions
  on the Court’s website at: https://www.txwb.uscourts.gov/node/180.

          2.     The Debtor shall file with the Court and serve upon the Trustee and all parties in
  interest, a Report that details the efforts the Debtor has taken and will undertake to attain a
  consensual plan of reorganization, not later than 14 days before the date of the status conference
  as required by 11 U.S.C. § 1188(c).

         3.      The Clerk of the Court shall cause a copy of this Order to be served upon the
  Debtor, the Trustee, and all creditors and parties in interest set forth on the mailing matrix in this
  case.

                                                #   #   #
